Determination unanimously confirmed without costs and petition dismissed. Memorandum: We reject respondent’s contention that this proceeding was not timely commenced. Petitioner was entitled to appear with counsel and be heard on his request for reinstatement of his pistol license (see, Matter of Gordon v LaCava, 203 AD2d 290; Matter of Demchik v Hannigan, 182 AD2d 1133; Matter of Burke v Colabella, 113 AD2d 794). The determination was not "final and binding” upon petitioner until respondent denied that request (CPLR 217 [1]).
Respondent’s denial of the request for reinstatement, based upon petitioner’s failure to provide timely notification of a change of residence (see, Penal Law § 400.00 [9]), did not constitute an abuse of discretion and is neither arbitrary nor capricious (see, Matter of Simon v Hannigan, 214 AD2d 1031; Matter of Eddy v Kirk, 195 AD2d 1009, 1010-1011, affd 83 NY2d 919). (Original Proceeding Pursuant to CPLR art 78.) Present— Green, J. P., Pine, Fallon, Callahan and Davis, JJ.